SUMMARY ORDER
Zamir Shkabari petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an order of an immigration judge (“IJ”) ordering Shkabari’s removal to Albania after denying his application for asylum, withholding of removal, and relief pursuant to the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the facts, procedural history, and specification of appellate issues and hold as follows.
(1) The inconsistencies in Shkabari’s testimony concerning significant events in his alleged persecution constitute substantial evidence supporting the IJ’s adverse credibility finding, which was adopted by the BIA. See Zhang v. U.S. INS, 386 F.3d 66, 77 (2d Cir.2004). Without Shkabari’s testimony, there was no evidence that Shkabari had been persecuted for his political opinion.
(2) Because Shkabari identifies no “reliable, specific objective supporting evidence” that he will face persecution upon his return to Albania, Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir.2004), there is no basis for disturbing the administrative adjudicators’ conclusion that Shkabari failed to establish a well-founded fear of future persecution.
(3) Because Shkabari did not establish entitlement to asylum, his claim for withholding of removal necessarily fails. Id.
(4) Because Shkabari offered no evidence that he would more likely than not be tortured if he returned to Albania, the BIA correctly concluded that he was ineligible for CAT relief. See Wang v. Ashcroft, 320 F.3d 130, 143 (2d Cir.2003) (citing 8 C.F.R. § 208.16).
We therefore deny Shkabari’s petition for review.